 NEIL AMANA FOOD SERVICE, INC.185undisputed testimony of the Employer'splantsuperintendent,similar workin other shops in thearea isnormally performed by machinesetup men,but in thisshop it is done by the tool-and-die makersonly because their is not enough craft work to keepthe toolroom employees busy full time.The remaining 15 percent of the toolroomemployees'timeis spent performing machine workon the product manufactured by the Employer, andinvolves such tasks asmilling,drilling, cutting, arc-welding, and lay-out. Althougha majorportion ofsuch tasks, when performed by the toolroomdepartment employees, is done on the machineslocated in thetoolroom,many of the machines thereare identical to those located within the productionareas.In addition, during periods when toolroomwork is scarce, toolroom employees are assigned tothe production floor to perform production duties.On one recent occasion, four of the toolroomemployees were assigned to the production arc-welding department for approximately 1 month, andconcurrentlythreeotherswereassignedtoproduction drilling machines for approximately 6weeks. Thus, 7 of the 11 toolroom employees wereregularlyworking on the production floor inproduction work for a significant period of time.Moreover, just as toolroom employeesat timesperformwork on the production floor, so tooproduction employees on occasionwill usetoolroommachines to perform their tasks.'The Board has recently reviewed its craftseverance policy and determined that in makingsuch unit findings utilization of a broader area ofinquiry is desirable in order to accord appropriateweight to factors favoring each of the competinginterests involved.'In theinstantcase, the functional coherence oftoolroomand production employees and theircommunityof interest has long been recognized, asreflected,in part,by the existing job-posting andsenioritypractices. Thus, under the long-establishedplantwide seniority system, all job openings aremade available under a posting arrangement to anyemployee applicant meeting the job qualifications onthe basis of seniority; and job "bumping" rights aresimilarly afforded to senior employees throughoutthe plant in the event of layoff or reduction in force.Moreover, the efficacy for bargaining purposes of acommon unitgrouping of the production andtoolroom employees here is emphasized by the 20-year period during which toolroom employees havebeen represented as part of the plantwide unit.During this entire 20-year period, so far as thisrecord shows, no effort was made by toolroomemployees to seek either separate representation orWhile milling machines, drill presses, and lathes are locatedin both areas, only the toolroom contains saws; and all of the latterwork, which is performed by production employees on Employer'sproduct, is done in the toolroom.MallinckrodtChemicalWorks,UraniumDivision,162N1,1113 387.separate recognition within the unit as a grouppossessing special interests or having special needsrequiring protection.All this suggests that thepresent severance attempt is not fundamentallybottomed upon any special interest or need oftoolroom employees, but rather derives from apurpose ultimately to reestablish District 8 of theIAM to its former representative status through itsconstituent local, the Petitioner.3Insummary, toolroom employees are notprimarily engaged in toolroom work since more thanhalf of their working time is spent performingproduction and troubleshooting duties. In addition,the extent of their functional similarity and workinterchangewith production employees militatesagainst a finding that they possess the degree ofseparate identity and special interests required forseverance. For these reasons, and as there is also noshowinghere that the proposed unit wouldencompass all like or related craftsmen in the plant,we conclude that the interests and duties of thetoolroom employees and those of the remainingproduction and maintenance employees are notsufficientlydiversetojustifyseverance.Accordingly, we shall dismiss the petition.4ORDERIT IS HEREBY ORDERED that the petition filedherein be, and it hereby is, dismissed.'SeeMills Industries, Incorporated,108 NLRB 283; F.N. BurtCompany, Inc.,130 NLRB 1115.4Holmberg, Inc.,162 NLRB 407.Neil Amana Food Service, Inc.andFoodStoreEmployeesUnion,Local#347,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO. Case9-CA-3887.March 1, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn November 17, 1966, Trial Examiner John P.von Rohr issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the163 NLRB No. 27 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentire record in this case, including the TrialExaminer'sDecisionandtheRespondent'sexceptionsand brief, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,NeilAmana Food Service, Inc.,Charleston,West Virginia, its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Substitute the following for paragraph 1(a) ofthe Trial Examiner's Recommended Order:"(a)Threatening and coercively interrogating andpollingemployeeswith respect to their unionactivities and sympathies; withdrawing privileges inretaliationagainsttheirunionactivities;andassistingemployees in the withdrawal of their uniondesignations."2.Delete the period at the end of paragraph 1(c)of the Trial Examiner's Recommended Order andsubstitute therefora commaand the following:"as modified by the Labor-Management Reportingand Disclosure Act of 1959."3.Add the following as paragraphs 2(b) and 2(c) oftheTrialExaminer's Recommended Order, andconsecutively reletter present paragraphs 2(b) and2(c) thereof:"(b)Offer to Raymond L. Scarberry immediateand full reinstatement to his former or substantiallyequivalentpositionwithout prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of pay he may have suffered by reason ofthe Respondent's discriminationagainst him, in themanner andto the extent set forth in the section oftheTrialExaminer'sDecisionentitled"TheRemedy.""(c)Notifytheabove-namedemployee ifpresentlyservingin the Armed Forces of the UnitedStates of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."4.Substitutethefollowingforthesecondindented paragraph of the notice:WE WILL NOT threaten or coercivelyinterrogate or poll our employees with respecttotheirunionactivitiesand sympathies;withdraw privileges in retaliation against theirunionactivities;or assist employees in thewithdrawal of their union designations.5.Delete the period at the end of third indentedparagraph of the notice, and substitute therefor acomma and the following:except to the extent that such right may beaffectedbyanagreementrequiringmembership in a labororganizationasacondition of employment, as authorized bySection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and DisclosureAct of 1959.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a chargefiled on April 4, 1966, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 9 (Cincinnati, Ohio) issued a complaint on June 2,1966,againstNeil Amana Food Service, Inc., herein calledthe Respondent or the Company, alleging that it hadengaged in certain unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended, 61Stat.136,hereincalledtheAct.Thereafter theRespondent filed an answer denying the allegations ofunlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before me inCharleston, West Virginia, on August 10, 1966. All partieswere represented by counsel and were affordedopportunity to adduce evidence, to examine and cross-examine witnesses, and to file briefs. A brief from theRespondent and a memorandum brief from the GeneralCounsel have been received and they have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT__ND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a West Virginia corporation with itsprincipalofficeand place of business located inCharleston, West Virginia, where it is engaged in the retailsale and service of refrigerators and freezers, and the saleof food products. During the 12 months preceding thehearing herein, the Respondent sold and distributedproducts valued in excess of $500,000. During the sameperiod, Respondent had an indirect inflow, in interstatecommerce, of materials, goods, and products valued inexcess of $50,000 purchased from firms within the State ofWest Virginia, which, in turn, purchased said goodsdirectly from points outside the State of West Virginia.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDFoodStore EmployeesUnion Local#347, AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO,is a labor organization within the meaning ofSection2(5) of the Act. NEIL AMANA FOOD SERVICE, INC.187III.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues presented in this case are: (1)whether theRespondent,in March and April 1966, engaged in conductindependently violative of Section 8(a)(1) of the Act;(2)whether Respondent,on March 26, 1966, dischargedemployee Raymond L. Scarberry in violation of Section8(a)(3) of the Act;and (3)whether Respondent, on andafter March 22, 1966,failed and refused to recognize andbargain with the Union in violation of Section 8(a)(5) of theAct.B.Chronology of EventsFollowing a brief organizational campaign which beganinabout the middle of March 1966,i a majority ofemployees in the bargainingunit,hereinafter described,designated theUnion as their collective-bargainingrepresentative.2 On the morning of March 22, after havingobtained such majority, Union Representative Jack L.Brooks telephoned the Company and spoke to Williard H.Kidd, the store manager, and advised him that the Unionrepresented a majority of the employeesina unitconsistingofalltheCompany'smeat departmentemployees, truckdrivers, helpers, maintenance men, andcashiers,butexcludingofficeclericalemployees,salesmen, salesladies, supervisors, and guards as definedin the Act. Kidd advised Brooks that James B. Neil,Respondent's president, was not in the store but that hewould give him the message. Brooks thereupon stated thathe was calling to ask for recognition and bargaining for theemployees, adding that he would be happy to show Neilthe signed authorization cards as proof of the Union'smajority status. Following this conversation, Neil returneda call to Brooks an hour later. Brooks repeated what hehad said to Kidd and Neil stated that he would like to seethe employees' authorization cards. It was thereuponagreed that Brooks would come to the store at 1 p.m.,which he did. Thismeetingwas held with Brooks and hisassistant,Mr. Spencer, present for the Union. Neil, Kidd,and an attorney, Tom Wilkerson, were present for theRespondent. It is undisputed that Brooks presented thesigned employee authorization cards to the Respondentrepresentatives for examination. Brooks testified withoutcontradiction that after each had examined them, Neilstated that all but one of the employees in the requestedunit had signed a card. Spencer corrected this by statingthat there were two employees in the unit who had notsigned, these including Robert Smith, the part-timeemployee, and Robert Sampson, the maintenance man.Brooks credibly testified that none of the companyrepresentatives raised any objection to the requested unit,the only comment in this respect coming from Wilkersonwho stated that office clerical employees and salesmenwere properly excluded from the unit. The meetingconcluded with Brooks agreeing to Wilkerson's requestthat he be givena littlemoretimeto discuss the matterwithNeil,and that he would give the Union theRespondent's answer to its demand for recognition on,March 28.Neil testified that on March 28 he arranged to have hisattorney stand by at the plant in expectation of a visit bytheUnion's representative.Although Brooks did notappear,it isundisputed that after the attorney left, Neiland Brooks had a telephone conversation, the substance ofwhich was that Brooks agreed to give Neil additional timeto consult with his attorney.On March 29, Brooks received a call from AttorneyLeonard Higgins, who stated that he now represented theRespondent. Higgins requested that he be furnished withcopies of the signed authorization cards. Agreeing to thisrequest, Brooks thatsameday sent a letter to Higgins,enclosing photostatic copies of the cards. In the letter heagainrequested recognition and bargaining rights, andrequested that such be granted "without further delay."Upon receiving no further word from the Respondent,the Union filed the charge herein on April 4, 1966 3In themeantime,and following the Union's recognitionrequest of March 22, 1966, Respondent engaged in thefollowing conduct with its employees:1.Employee Ralph Rutledge, a truckdriver,signed aunioncard on March 21. A few days later, Kidd, the storemanager, approached Rutledge and several other of theemployees and asked if they didn't trust him and why theyhad not advised him that they had signed for the Union.When Rutledge responded that he did trust him, Kiddasked when he had signed. Rutledge replied that he hadsigned several days ago.42.Prior to the advent of the Union, the Respondentmaintained a coffeepot in the working area of the store andprovided free coffee to the employees.It isundisputedthat Respondent removed the coffeepot and ceased thispractice a few days after the Union demanded recognition.EmployeesRalphRutledge and Franklin Scarberrycredibly testified that Kidd told them the coffee privilegewas being withdrawn because the employees had signedfor the Unions I find that the coffee privilege was removedfor the reason thus given these employees.3.As previously indicated, on March 29 Brooks sentcopies of the signed employeeunionauthorization cards toAttorneyHiggins. It isundisputed that these cards weremadeavailabletoNeil and that Neil broached theindividual employees in the store with their respectivecards and asked each employee if he had signed.4.On the evening of about April 22, Neil telephoned thestoreand spoke to employee Franklin Scarberryconcerning a matter of business. Scarberry testified thathe finally asked Neil, "what would be his reaction towardfiring any of us if the employees decided to back out of theUnion." According to the credited and undenied testimonyof Scarberry, Neil answered that, "he wouldn't fire anyoneat this point, but if it continued on he didn't know whatmight happen."5.On April 25, Neil solicited the employeesto sign adocument which he had prepared, which stated as follows:Unless otherwise indicated, all dates refer to the year 1966Although challenging the appropriateness of the unit, theRespondent's answer admits that a maionty of the employees insuch unit designatedthe Unionas their bargaining representativeThe General Counsel introduced in evidence signed authorizationcards of seven of the nine employees in the unit.' In addition to alleging a refusal to bargain, the chargeincluded an 8(a)(3) allegation with respect to the discharge ofemployee Raymond Scarberry, which had taken place onMarch 264The credited and uncontroverted testimony of Rutledge Kiddis no longer employed by Respondent and did not testifys I do not credit the testimony of Neil to the effect that thecoffee was eliminated because of the expense involved AlthoughNeil also testified that the factor of wasted employee time was anadditional reason for taking this action, it is undisputed thatRespondent restored the coffeepot a few weeks prior to thehearing It presently charges the employees 3 cents a cup 188DECISIONSOF NATIONALLABOR RELATIONS BOARDWe, the undersigned employees of Neil Amana FoodService, Inc., do not wish to be further represented bythe Food Store Employees Union Local#347 as ourbargaining agent,and we hereby withdraw anyauthority previously given it. We have arrived at thatdecision freely and voluntarily and without anypromises or threats from our Employer.FiveofRespondent'semployees signed the abovedocument,which was presented to them by Neil on thestore premises.6.In about the last weekof April,Store Manager Kiddtold employee Franklin Scarberry,"that the way Neil hadplanned to beat the Union was to sell him[Kidd] thegrocery department business for one dollar and then Neilwould operate the freezer and meat department."C. The Appropriate UnitThe complaint alleges the appropriate bargaining unit tobe as follows: All production employees employed byRespondent at its place of business in Charleston, WestVirginia,includingclerks,weighers,wrappers,meatcutters, maintenance men, truckdrivers, and helpers,excluding office clerical employees, salesmen, salesladies,guards, professional employees, the store manager, and allthesupervisorsasdefined in the Act.6 AlthoughRespondent's answer concedes that the said unit "may, infact, be determined to be an appropriate unit," the answerfurther asserts that the Respondent has "a good-faithdoubt" as to whether the unit is appropriate because itincludes "members of a recognized craft with a group whoare not members of said craft and whose duties areentirely different from the recognized craft." The craftthus referred to was identified by the Respondent at thehearing as Respondent's meatcutter employees.The evidence clearly reveals that Respondent'smeatcutters do not constitute a craft unit of skilledemployees.Two meatcutters were employed by theRespondent at the times material herein, one of whom wasa7-month trainee.FranklinScarberry, the seniormeatcutter, was first employed by the Company as ameatwrapper.He had no previous experience as ameatcutter, it being his uncontroverted testimony that helearned the job of meatcutting by himself while in theRespondent's employ. Not only does this lack of anyformal training in itself tend to establish the absence of atruecraft,but the record reveals that other meatdepartment employees engage in similar work. Thus, themeatwrappers cut chickens, pork loins, and luncheonmeats, as do the meatcutters.7 They also work in closeproximity to the meatcutters, one meatwrapper usuallybeing _assigned to one meatcutter.Moreover, it isundisputed that all employees in the proposed unit areunder the supervision of the store manager and all aresubject to the same general hours and working conditions.The Board has held that the type of unit here sought by theUnion is an appropriate unit for collective-bargainingpurposes,8 and I so find.D. Conclusions as to the Section 8(a)(1) and (5) ViolationsIn summary, and from the facts heretofore found, I findthat the Respondent violated Section 8(a)(1) of the Act bythe following acts and conduct: (1) Kidd's interrogation ofemployee Rutledge on March 21 as to when he had signedaunion card; (2) Respondent's withdrawal of coffeeprivileges, which I find, on the evidence cited above, was ameasure taken by the Respondent in retaliation againstthe employees' union activities; (3) Neil's polling ofemployees as to whether they had signed a union card;9(4) Neil's threat to Franklin Scarberry that "he wouldn'tfire anyone at this point, but if it [the union activities]continued on he didn't know what might happen," as wellas the threat to Scarberry by Kidd in the last week ofApril, as set forth above; and, (5) Respondent's solicita-tion of employees to withdraw from the Union."Turning now to the refusal to bargain as alleged in thecomplaint, it is well settled that where a union hasobtained cards signed by a majority of the employees,designating the union as their bargaining representative,the employer violates Section 8(a)(5) and (1) of the Act byrefusing to bargain if he is motivated, not by a good-faithdoubt of the union's majority or the appropriateness of therequested unit, but by a desire to gain time in which toundermine the union's majority by coercive means." Theemployer's motivation can only be determined in the lightof all the relevant facts of the case, including otherunlawful conduct of the employer.Upon the entire record in this case, I am persuaded andfind that the Respondent's rejection of the Union'sbargaining demands on March 22, 1966, and thereafterwas not motivated by a good-faith doubt as to theappropriateness of the unit sought by the Union, but ratherby a desire to gain time within which to dissipate theUnion's majority in violation of Section 8(a)(5) of the Act.Thus, not only did the Respondent admit the Union'smajority at itsMarch 22 meeting with the Union'srepresentatives, but at no time prior to the issuance of thecomplaint herein did it raise any real question as to theappropriateness of the unit.12Moreover, and equally significant insofar as it bearsupon Respondent's motives in refusing to bargain with theUnion, after learning of the Union's claim to majoritystatus,theRespondentdiscriminatorilydischarged8Thisunit description is substantially the same as that claimedby Brooks to be appropriate at the meeting with Respondent'srepresentatives on March 22 except that it spells out the jobclassifications of the meat department employees'Only the meatcutters,however, are engaged in the cutting ofthe beef, which involves the use of a hand knife8SchaeffersProspect IGA Store,124 NLRB 1433; cfMockRoad Super Duper, Inc,156 NLRB 983°While the polling of employees in the face of a demand forrecognition is permissible where certain safeguards are met, theRespondent did not meet these safeguards here.Blue FlashExpress,Inc ,109 NLRB 591. Moreover,after learning of theUnion's claim to majority status, theCompany didnot recognizethe Union but instead engaged in the other unfair labor practicesherein found"Curtis Mathes Manufacturing Company,145 NLRB 473;flexion Furniture Company,111 NLRB 342. Assuming, as Neiltestified, that he was advised by Franklin Scarberry that theemployees wished to withdraw from the Union, this does notjustifyRespondent'sassistingthem in this regard SeeCumberland Shoe Company,160 NLRB 1256." SkylineHomes, Inc v N.L.R.B,323 F.2d 642, 647-648(C.A. 5),Irving Air Chute Company v N.L R.B.,350 F 2d 176(C.A. 2),N L R B. vGeorgeGroh& Sons, 329 F 2d 265, 268(C A 10),JoySilkMills, Inc, 85 NLRB 1263, enfd. 185 F 2d 732,741 (C A.D.C.).12 Indeed, I am pursuaded that Respondent's belated action inquestioning the appropriateness of the unit for the firsttime in itsanswer and at the hearing came as an afterthought, a factor whichin itself reflects upon Respondent'smotives inrefusing torecognize the Union. NEIL AMANA FOOD SERVICE, INC.Raymond Scarberry, the leading union adherent,13 andengaged in the other unfair labor practices describedabove.14 Accordingly, and in view of all the foregoing, Iconclude and find that Respondent's refusal to bargainwith the Union at a time when the latter represented amajority of the employees in the appropriate unit violatedSection 8(a)(5) and (1) of the Act. isE.The Discharge of Raymond ScarberryRaymond Scarberrycameto work for the Company as adelivery-truck driver in July 1962. He quit this job inMarch 1964 because of long hours and because he was notsatisfiedwith the wage rate of $1.30 per hour. In themiddle of January 1966, on the occasion of a visit to thestore,Scarberrywas offered a job by Neil as ameatwrapper at the rate of $1.35 per hour. Scarberry saidhe would think it over. The following day he called StoreManagerKidd, told him of Neil's offer, and asked if hewould be satisfied to have him back as a meatwrapper.Upon Kidd's assurancethat he would, Scarberry reportedto work the next day.Scarberry's involvement with the Unionbegan onMarch 19, 1966, when he and employee GlenMillsap metwith Union Representative Brooks at the Union's office inCharleston for the purpose of starting anorganizationalcampaign.During the next 3 days Scarberry solicited theother employeesto sign unionauthorization cards, thesesolicitations occurringin the alley at the rear of the storeand ata restaurantacross the street from the store. Whilethere is no evidence to reflectthat managementobservedScarberry solicit the employees, Scarberry'ssignatureappeared as witness on five of the seven unionauthorization cards which were submitted to the Companyforexaminationat themeetingbetween union andcompany representatives on March 22, 1966. A sixth cardwas signedby Scarberry and witnessed by Brooks.Scarberry was discharged on the afternoon of March 26,a Saturday. According to Scarberry, the only reason givento him for the discharge involved an incident of his eating acan of pimentos about 4-6 weeks prior to the discharge.16Concerning his discharge, Scarberry testified that he wascalled into Neil's office where he was confronted by Neil,Kidd, and a person who was introduced to him as a friendof Neil. Scarberry's version of the conversation whichoccurred at thistime is asfollows:Following anintroduction to Neil's friend, Neil stated: "Well, I think it'sabout time we separated, Raymond. I guess you knowwhy." Scarberry said that he did not. Neil stated: "It'sover eating the can of pimentos. I'm not accusing you ofstealing them. I just can't havea manaround the store thateverytime I walk through the store and see someone eatingsomething, I don't have to wonder whether or not it's mymerchandise." At this point Scarberry reminded Neil (aswillbe hereinafter noted) that he had accused him ofstealingthe can of pimentos 3 days earlier. After some11Scarberry's discharge is discussed in the succeeding sectionhereof." Illegal conduct both before and after the demand may showbad faithN L R B. v Boot-Ster Manufactunng Company, Inc.,361 F 2d 325 (C A 6)Although I have found that the Respondent in fact did nothave a good-faith doubt as to the appropriateness of the unit, itmay be noted that the Board has long held and recently affirmedthat a good-faith but erroneous doubt as to the appropriateness ofthe unit is not a defense to an otherwise meritorious charge ofrefusal to bargainOwego Street Supermarkets, Inc ,159 NLRB1735, and the cases cited therein189furtherinconsequentialconversation,NeiladvisedScarberry that he was discharged and Scarberry left theoffice.A short while later, Neil handed Scarberry hischeck and stated he was sorry they had to separate in sucha manner.Scarberry said "That's o.k., we both know whyyou're doing it," to which Neil replied, "No, I don't.There's no other reason than the can of pimentos." Neil'sversion of the discharge conversation was substantially thesame asthat of Scarberry's except that he testified that healso told Scarberry that "he wasn't doing this work,holding his end of the butcher shop either." While I aminclined to credit Scarberry's testimony on directexaminationreflecting that Neilonlymentioned thepimento incident as the reason for his discharge, Neil'sown testimony is clear that this was the first and foremostreason hegaveto Scarberry for taking this action.As previously indicated, the pimento incident occurredabout a month prior to Scarberry's termination.Scarberrytestified without contradiction that on this day he workedat the store from 8 a.m. to 11 p.m. withoutan eveningdinner break. About 9 p.m. he opened a damaged can ofpimentos and started to eat them when Neil walked in.17Scarberry testified that he told Neil, "I have a damagedcan ofpimentoshere. If you want anything for them I willpay you tomorrow." According to Scarberry, Neil replied,"No, that's o.k. You don't have to pay for them."Scarberry testified that at this point the matter wasdropped, that he went ahead and ate the pimentos, andthat the conversationamongthe employees continued.18Although called asa witnessby the Respondent, Neil wasnot asked to give anaccountof this incident. Instead hemerely testified that Scarberry did not offer to pay for thepimentos.Scarberry having impressedme as an honestand forthrightwitness,Icredit his testimonyconcerningthe pimento incident in its entirety.Nothing further was said to Scarberry over thepimentoincident until March 23. Significantly, this was the dayafter theunionrepresentatives met with the Company andpresentedtothecompanyrepresentativestheauthorization cards, the majority of which, as has beenindicated,boreScarberry'ssignatureaswitness.Scarberry testified that on March 23 Neil walked in andasked if he rememberedeatingthe can of pimentos.Scarberry replied that he did, that this had occurred over amonth ago. Neil then asked if he had ever paid for them.Scarberry responded that he had been told that he wouldnot have to pay for them. But he then added, "If you want,I'll pay for them." According to Scarberry, Neil thereuponresponded that it was "too late," that the damage had beendone, and that "I could fire you right now." Scarberrytestified without contradiction that as he left the area NeiltoldKidd, who was present, that he should be sure toremember all of the conversation. Neil offered noexplanation as tohispurposeinagainspeaking toScarberry about thismatteron March 23. He testified thaton this occasion he asked Scarberry if he had taken theiBAlthough Neil placed this incident as having occurred 2 or 3weeks prior to Scarberry's discharge, I credit Scarberry'stestimony that it occurred at least a month before his terminationitWith respect to the damaged can, Scarberry crediblytestified that it was dented and that the label was torn A can ofpimentos is valued at 25 cents.18Scarberry testified that the other employees were eatingscraps of luncheon meat while this incident occurred Having nodinner break, they continued working while they did. It isundisputed that the Respondent permitted its employees, withoutcharge, to eat ends of lunch meat and other nonsellable food. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDcan off the shelves without anybody's knowledge and thatScarberry answered that he had. According to Neil,Scarberry then said, "Of course, if this is a bjg thing, I'lloffer to pay for them." I credit Scarberry's testimonyconcerning this conversation. Scarberry credibly testifiedthat the next morning he went up to the office girl andoffered to pay for the can of pimentos, but that she advisedhim that Neil had instructed her not to accept any moneyfrom him.As previously noted, Scarberry was discharged onMarch 26, this a month or longer after the pimentoincident and 3 days after having been spoken to about thematter again. From the facts related above, the pretextualnature of the reason asserted by the Respondent forScarberry's discharge is so clear that little elaboration isnecessary.Assuming there was some misconduct byScarberryin openingthe 25-cent can of damaged pimentoswithoutpermissionorpayment, it is clear fromScarberry's credible testimony that Neil forgave him onthe spot. In any event, after having long condoned thisconduct, Neil did not raise the matter again until beinginformed of the Union's demand for recognition and hissimultaneousdiscoverythatScarberrywasmostinstrumental in signingup the employees for the Union.19In short, I conclude and find that the pimento incidentassigned by the Respondent for Scarberry's discharge wasa pretext, the true reason for his discharge being thediscovery that he was the leading union adherent amongthe employees and for that reason the Company, whichdemonstrated its hostility to the Union by the other unfairlabor practices herein found, sought to be rid of him.Accordingly, I find that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.AlthoughScarberrywas informed that he wasdischarged because of the pimento incident and that inessence he was therefore untrustworthy, Respondent atthe hearing took the position that additional factors playeda part in the decision to discharge him. Thus, Neil testifiedthat during Scarberry's first period of employment withthe Company (1962-64) he was a good employee untilabout the last month of such employment. Neil stated thatat this time Scarberry was married and that he thenbecame a "lazy" employee who "wasn't holding up his endof the work." As to rehiring him in January 1966, Neiltestified that at thistimehe needed a new meatwrapper,and that he decided to give Scarberry "another chance"because he had a new baby and "did have moreresponsibilities now." Neil testified that he became "verydisappointed" in Scarberry after the latter started workingbecause he was slow, uninterested, had a bad attitude, andwas untidy. However,it isundisputed that Scarberry wasnever warned or spoken to concerning any of these allegeddeficiencies. To the contrary, Scarberry credibly testifiedthat during his past period of employment he was told on anumber of occasions by Neil and Kidd that he was doing agood job. Upon the entire record, I am persuaded thatNeil's testimony concerning Scarberry's deficiencies waseither untrue or a gross exaggeration of the facts.20" Neil conceded that he noted Scarberry's authorization cardamong the cards which were submitted to him for examination attheMarch 22 meeting However, he testified that Scarberry'ssignature as witness on five of the seven cards "didn't register atallwith me " Upon the entire record in this case, including myobservation of the witnesses and the manifestly pretextuousnature of Scarberry's discharge I do not credit Neil's testimony tothe latter effect20 Scarberryimpressed me as an earnest, serious, and alertyoung man I might also note that during his last period ofNeil also testified that he intended to replace Scarberrywith a new employee. In this connection, it appears thatone of the two meatcutters left Respondent's employ about2 weeks prior to Scarberry's discharge. Neil testified thathe learned of an experienced meatcutter who was willingto work for the Respondent but only on condition that hisbrother also be employed. It is undisputed that the twobrothers appeared at Respondent's plant about 10 daysprior to Scarberry's termination.It is alsoundisputed thatNeil asked Scarberry, while the brothers were present, ifhe would transfer back to his old job of delivery-truckdriver. Scarberry declined this offer,statingthat he didnot care for the job and that he wished to remain at his jobof meatwrapper, for which he had been hired. Neil did notpress the matter further and Scarberry was permitted tocontinue in his job of meatwrapper. Although Neil'stestimony was not clear as to any actual hiring of thebrothers, he did testify that he expected the two brothersto report to work on the Monday preceding the Saturday ofScarberry's termination. He said one was to work as ameatwrapper and that the other was to replace Scarberry,whom he intended to terminate because of his allegeddeficiencies.However, Neil testified, the brothers neverreported to work. Continuing, Neil stated that during thecourse of the week he ascertained that business was slowand that he could do without the services of Scarberry.Therefore, he said, he terminated Scarberry on Saturday.Under all the circumstances of this case, I cannot acceptNeil's explanation as aforesaid. As indicated, the reasongiven to Scarberry for histerminationinvolved thepimento incident. It also was the principal reason given byRespondent at the hearing for taking this action. I ampursuaded that the additional explanation cited above wasbut another afterthought to give the appearance of anondiscriminatory discharge. If anything, Respondent'soffer to transfer Scarberry to the job of delivery-truckdriver some 10 days before his dischargenegatesNeil'stestimony that Scarberry was the deficientemployee he sought to make him out to be. Moreover, ifRespondent had need to hire two employees at thebeginningof the week of Scarberry's termination, I canhardly see any merit to Respondent's claim of economicnecessity for laying off Scarberry only 5 dayslater.21In sum,I find and conclude that the foregoing is amarshalling of pretexts and afterthoughts which "were notthought of sufficient importance to warrant a discharge atthe time they occurred,"N.L.R.B. v. Greensboro Coca ColaBottling Company,180 F.2d 840, 843 (C.A. 4), but seemedimportant only after Respondent discovered Scarberry'srole in organizing the plant.22Family Laundry DryCleaning, Inc.,147 NLRB 251; G.& W. Electric SpecialtyCompany,154 NLRB 1136, enforcement denied on othergrounds 360 F.2d 873 (C.A. 7).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentset forthin section III,employment, Scarberry worked 6 days per week and averaged 60hours per weekt iRespondent offered no figures or supporting data of any typeto support Neil's assertion that there was a slowdown in business22 It appears that Scarberry was not replaced until shortlybefore the hearing However, in view of my finding that Scarberrywas discriminatorily discharged, it is not necessary for me todecide whether Scarberry or any other employee in the meatdepartment would have been laid off in theinterim NEIL AMANA FOOD SERVICE, INC.above, occurring in connection with its operations set forthin section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices within the meaning ofSection 8(a)(1), (3),and (5) of the Act, it will berecommended that Respondent be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Itwillbe recommended that the Respondent offerRaymond L. Scarberry immediate and full reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,and make him whole for any loss of earnings he may havesuffered by reason of the unlawful discrimination againsthim, by payment to him of a sum of money equal to thatwhich he normally would have earned, absent saiddiscrimination, from the date of his discharge to the dateof offer of full reinstatement, less his net earnings duringsaid period. Backpay shall be computedin a mannerprescribed by the Board in F. W.Woolworth Company,90NLRB 289, and with interest thereon as prescribed in IsisPlumbing & Heating Co., 138NLRB 716.I shall also recommend, affirmatively, that Respondentbe ordered to recognize the Union and bargain with it uponrequest, and post appropriate notices.Because of the serious nature of the unfair laborpractices here involved, it will be recommended that theRespondent cease and desist from infringing in anymanner upon the rights guaranteed employees bySection 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By interferingwith,restraining,and coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the employment ofRaymond L. Scarberry, to discourage membership in theUnion, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act.5.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:AllproductionemployeesemployedbytheRespondent at its place of business in Charleston,West Virginia, including clerks, weighers, wrappers,meatcutters,maintenancemen, truckdrivers, and23 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced by191helpers,excludingofficeclericalemployees,salesmen,salesladies,guards,professionalemployees, the storemanager, and all othersupervisors as defined in the Act.6.The Union at all times material has been and is theexclusive representative of the employees in the aforesaidbargaining unit within the meaning of Section 9(a) of theAct.7.By refusing on and since March 22, 1966, to bargaincollectively with the Union as the exclusive representativeof the employees in the aforesaid bargaining unit,Respondent has engaged in and is engaging in-unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, it is recommended that Respondent Neil Amana FoodService, Inc., Charleston,West Virginia, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogatingand polling employees withrespect to their union activities and sympathies;threatening employees concerning their union activities;and assistingemployees in the withdrawal of uniondesignations.(b)Refusing to bargain collectively with Food StoreEmployees Union Local#347, Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, asthe exclusive representative of all employees in theappropriatebargainingunit described herein above.(c)Discouraging membership of any employee in FoodStore Employees Union Local#347, Amalgamated MeatCuttersandButcherWorkmen of North America,AFL-CIO, or any other labor organization of their ownchoosing,by discharging or in any other mannerdiscriminatingagainst any employee with regard to hishire or tenure of employment, or any term or condition ofemployment, except as authorized in Section 8(a)(3) of theAct.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of allemployees in the appropriate unit, and embody in a signedagreement any understanding reached.(b)Post at its plant in Charleston, West Virginia, copiesof the attached notice marked "Appendix."23 Copies ofsaid notice, to be furnished by the Regional Director forRegion 9, after being duly signed by the Respondent, shallbe posted immediately upon receipt thereof, and bemaintainedby it for a period of 60 consecutive days, inconspicuous places, including all places where notices toa decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order " 192DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.24choosing, and to engage in any other concertedactivities for mutual aid or protection, or to refrainfrom any or all such activities.NEIL AMANA FOOD SERVICE,INC.(Employer)29 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegionalDirector,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to_effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to recognize and bargain withFoodStoreEmployeesUnionLocal#347,Amalgamated Meat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO, as the exclusiverepresentative of the employees in the appropriatebargaining unit described below.WE WILL NOT coercively interrogate or poll ouremployees concerning their union activities orsentiments; nor will we threaten our employees withreprisals because of their union activity; nor will weassist our employees in the withdrawal of their uniondesignations.WE WILL NOT discourage membership in the above-named or any other labor organization of ouremployees, by discharging any of our employeesbecause of their concerted or union activities, or inany other manner discriminate against them in regardto their hire or tenure, or any term or condition ofemployment.WE WILL, upon request, bargain collectively withtheabove-namedUnionastheexclusiverepresentative of all employees in the bargaining unitwith respect to rates of pay, wages, hours ofemployment, and other conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bargainingunit is:All our production employees employed at ourplace of business in Charleston, West Virginia,includingclerks,weighers,wrappers,meatcutters,maintenancemen, truckdrivers,and helpers, excluding office clerical employees,salesmen,salesladies,guards,professionalemployees, the store manager, and all othersupervisors as defined in the Act.WE WILL offer immediate and full reinstatment toRaymond L. Scarberry and make him whole for anyloss of pay he may have suffered because of thediscrimination against him.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to join or assist a union, to bargaincollectively through representatives of their ownDatedBy(Representative)(Title)Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.EquitableLifeInsuranceCompanyandInsuranceWorkers International Union,AFL-CIO. Case 8-CA-2954.March 1,1967SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND ZAGORIAOn September 11, 1962,theNationalLaborRelations Board issued a Decision and Direction ofElection in Case 8-RC-4590,'finding appropriate aunit of debit insurance agents at the Respondent'stwo district offices located in Cleveland,Ohio, andits detached office in Lorain,Ohio. After an electionduly conducted on September 28,1962, the RegionalDirector for Region 8, on October 5, 1962,certifiedInsurance Workers International Union,AFL-CIO,astheexclusivebargaining representative ofemployees in the appropriate unit.Contending thatthe Board's unit finding was erroneous,and in orderto test the validity of the certification, RespondentCompany thereafter refused to bargain.On January 29, 1963,Trial Examiner A. NormanSomers issued an Intermediate Report in the above-entitledmatter,finding that the Respondent hadviolated Section 8(a)(5) and(1) of the National LaborRelationsAct, asamended,by refusing to bargainwith the Union.The Trial Examiner's findings wereadopted by the Board in its Decision and Order'EquitableLife Insurance Company,138 NLRB 529163 NLRB No. 28